DETAILED ACTION
Status of Application
The response filed 16 May 2022 is acknowledged and has been considered in its entirety.  Claims 163-183 are pending; Claims 166-183 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 163-165 remain subject to examination on the merits.

Withdrawal of Previous Objection
The objection to the specification or drawings is withdrawn in view of the filing of replacement drawings for Figures 25A, 25B, Figure 27, and Figure 38, which all incorporate the requisite sequence identifiers therein.

Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 163-165 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe et al. (WO 2008/073367 – cited herein) in view of Juretzek et al. (Biotechnol. Bioprocess. Eng., 2000 – cited herein).
Sharpe et al. teach:
	Regarding claims 163-165, a recombinantly engineered oleaginous yeast is taught wherein said yeast has been engineered to express the heterologous genes: CrtE of geranyl geranyl pyrophosphate synthase (wherein in the instant specification at paragraph 0158 of PG-Pub, CrtE is defined as a geranyl geranyl diphosphate synthase), a CrtB phytoene synthase, and a CrtI phytoene desaturase as well as (See Claims 1 and 2; p. 4, line 32 to p. 5, line 10; p. 13, line 31 to p. 14, line 4; p. 34, line 17 to p. 26, line 18); additional genes are lycopene cyclase (CrtY), carotenoid hydroxylase (CrtZ) and carotenoid ketolase (CrtW).    
	Regarding claim 164, the term “oleaginous yeast” is to mean yeast selected from Yarrowia, Candida, Rhodotorula, Rhodosporidium, Cryptococcus, Trichosporon and Lipomyces – See p. 29, lines 12-27.  It further taught, Yarrowia lipolytica is the host cell utilized in all working examples.  
	Regarding claims 163 and 165, it is taught: “Virtually any promoter capable of directing expression of these genes in the selected host cell is suitable for the present invention.” – p. 59, lines 5-7.  It is taught inducible promoters or constitutive promoters are suitable for expression of the genes (p. 59).
	Sharpe et al., however, do not teach wherein the promoter is one that is responsive to fatty acid or alkane induction.
	Juretzek et al. characterize five different promoters for the expression of foreign proteins in the yeast Yarrowia lipolytica.  Up until that point in time, said yeast had few promoters available for use in the system, despite said yeast being known for several decades in the biotechnology industries for being a good host for expression of foreign genes because it can do so in considerable amounts (See Introduction).  It was established that the promoters POX2, POT1 and ICL1 (inducible by fatty acids, fatty acid derivates, alkanes and/or acetate/ethanol, respectively) which all offer the advantage of being inexpensive carbon sources (See last paragraph, p. 325). 
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize any of the Yarrowia lipolytica strong promoters POX2, POT1 and ICL1 as taught by Juretzek et al. and to utilize these in the recombinant Yarrowia lipolytica strains expressing the heterologous genes: CrtE of geranyl geranyl pyrophosphate synthase (wherein in the instant specification at paragraph 0158 of PG-Pub, CrtE is defined as a geranyl geranyl diphosphate synthase), a CrtB phytoene synthase, and a CrtI phytoene desaturase as well as (See Claims 1 and 2; p. 4, line 32 to p. 5, line 10; p. 13, line 31 to p. 14, line 4; p. 34, line 17 to p. 26, line 18); additional genes are lycopene cyclase (CrtY), carotenoid hydroxylase (CrtZ) and carotenoid ketolase (CrtW) as taught by Sharpe et al., because Sharpe et al. literally state: “Virtually any promoter capable of directing expression of these genes in the selected host cell is suitable for the present invention.” – p. 59, lines 5-7.  This would provide motivation in and of itself to utilize any of the known promoters, including POX2, POT1, ICL1, G3P, XRP2, for the species Yarrowia lipolytica for directing expression of the enzymes geranyl geranyl pyrophosphate synthase (wherein in the instant specification at paragraph 0158 of PG-Pub, CrtE is defined as a geranyl geranyl diphosphate synthase), a CrtB phytoene synthase, and a CrtI phytoene desaturase.  One skilled in the art would have a reasonable expectation of success that the promoters as taught by Juretzek et al. would work well in the recombinant strains of Sharpe et al. because Juretzek et al. establishes them to be operable strong inducible promoters.  
	As such, the references when combined render the instant claims as prima facie obvious.

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record and state the combined references do not render obvious the present claims.
	It is first stated that Sharpe as the primary reference is merely a generic document and point to the abstract as providing evidence of this (See Remarks, p. 5, 2nd paragraph).
	However, the Examiner points Applicant’s specifically to the working examples to demonstrate that Sharpe is anything but a generic document.  Specifically expressing a CrtE geranyl geranyl pyrophosphate synthase as well as two other genes crtB and crtl to thus produce the terpenoid lycopene, e.g. one of the same enzymes of claim 163, in the specifies Yarrowis lipolytica, e.g. one of the specific genera claimed in instant claim 164.  As such, it is entirely unclear how this would be considered by anyone a “generic” disclosure.
	With regard to Applicant’s assertions that Sharpe describing only Yarrowia and not teaching anything regarding any of the other microorganisms as described in claim 164 (See Remarks, p. 5, 3rd paragraph), given that Yarrowia is one of the options in the Markush group, teachings of it will necessarily meet the limitations of the claim(s) – MPEP 2131.02(II).
	With regard to Applicant’s assertion that the promoter is critical to the instant invention and its surprising and unexpected results (See Remarks, p. 5, 5th paragraph), Applicant’s never disclose what said results actually might be and why they would be unexpected.  As such, without such a showing, merely stating this on the record is not sufficient – See MPEP 716.02(b).
	With regard to Applicant’s assertions that the secondary reference does not describe “real expression of genes” because the representative gene used for analyzing promoters is beta-galactosidase, which is commonly utilized and easily activated, would not find the entire reference of any use because they do not describe any more “complex genes” is not also not convincing (See Remarks, p.6).  This is because Applicant’s have not demonstrated other than mere conjecture that beta-galactosidase is not a “complex gene” (although what Applicant’s even mean by this is entirely unclear to the Examiner).  “Activation” of a gene as indicated by Applicant’s remarks completely misses the point that said enzyme, any enzyme or protein recombinantly produced, need a promoter for the production of said foreign gene.  Thus, activation of an enzyme (e.g. perhaps it needs a cofactor to function, or it needs to fold correctly so it is not in inclusion bodies) as understood by any enzymologist and molecular biologist is not the same thing as producing said enzyme when said enzyme is under the control of promoter.  
The comparison of the different chemical structures of ricinoleic acid methyl ester and oleic acid, and because they are asserted to be chemically similar is not convincing (See Remarks, p.6).  One skilled in the art of both chemistry and structural biology will understand the considerable size difference between the two would likely be the contributing factor in the difference of its activation.  
With regard to Applicant’s remarks on p. 7-8 that the promoters of Juretzek, specifically POX2, ICL1 and POT1 are not the same ones utilized in the instant examples, this is not convincing because it is noted that the features upon which applicant relies (e.g. the promoters that Applicant’s utilize) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally with regard to Applicant’s assertions that one skilled in the art would be directed away from using any of the fatty acid inducible promoters of POX1, ICL1 and POT1 as taught by Juretzek (See Remarks, p. 7, 3rd paragraph) because they state “The POX2 and POT1 promoters are only inducible by fatty acid, what may be a disadvantage for biotechnological applications” (at p. 324, last paragraph of Juretzek) is also not convincing.  The rest of the paragraph goes on to state:
Further studies using these promoters inserted in the newly developed multiple copy integration vectors [12,13] have already been started to elucidate the potential of Y. lipolytica for heterologous gene expression. First results of successful high expression of the bovine cytochrome P45017α cDNA (CYP17) and homologous NADPH-cytochrome P450 reductase under the control of the ICL1 promoter [28,34] as well as of the homologous lipase gene LIP2 with the POX2 promoter (Nicaud, unpublished) demonstrate that these promoters are very useful tools for induction of high expression levels in Y. lipolytica.

	In this regard, these studies seem to use “complex genes” which are not beta-galactosidase, in Y. lipolytica, and are quite successful in achieving high levels of expression.  
	For these reasons, the rejection of record is maintained.  
	

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        25 July 2022